                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


TRAVELEX INSURANCE SERVICES,
INC., a Delaware Corporation;
                                                               8:17CV295
                    Plaintiff,

      vs.                                            MEMORANDUM AND ORDER

LYNN BARTY,

                    Defendant.


      This matter is before the Court on defendant Lynn Barty’s motion for partial

summary judgment, Filing No. 50. This is an action for breach of a confidentiality and

non-solicitation agreement, tortious interference with business and contractual

relationships, breach of common law duty of loyalty, and violations of the Nebraska

Trade Secrets Act, Neb. Rev. Stat. § 87-502(2).       The action was originally filed in

Nebraska state court and was removed to this Court under 28 U.S.C. § 1441(b).

Jurisdiction is premised on diversity of citizenship under 28 U.S.C. § 1332.

      As relevant to this motion, Travelex Insurance Services, Inc. ("Travelex"), alleges

that defendant Lynn Barty, its former employee, breached an alleged 2008

Confidentiality and Non-solicitation agreement by becoming employed by a competitor,

Arch Insurance Group, Inc. (“Arch”). Barty seeks a summary judgment in her favor on

Travelex’s breach-of-nonsolicitation claim. She contends that she never signed the

agreement. She argues that the agreement is void under the statute of frauds, that

Travelex cannot show mutual assent to the agreement, and the agreement is

unenforceable under both Nebraska and New York law.
        In response, Travelex argues there are genuine issues of material fact as to

whether an enforceable non-solicitation agreement exists.                         Travelex maintains that

Barty signed the agreement and accepted an offer of employment that was contingent

on signing the agreement, though it concedes that it does not possess a signed copy of

the agreement.

I.      FACTS

        The parties agree to the following facts.1 Travelex is a corporation that provides

travel insurance products and services. It is organized and exists pursuant to the laws

of Delaware with its principal business in Omaha, Nebraska. The record shows Barty

first worked for Travelex as Vice President of Finance for Travelex Americas in New

York in 1998. Filing No. 52-9, Barty Dep. at 12. At that time, Travelex Americas was

the parent company and it owned subsidiaries, including Travelex Insurance Services.

Id. at 12-13.

        In 2007, Barty was hired as a contract worker with Travelex Insurance Services

and she continued to work in New York in that position. Id. at 41. Barty signed a

Confidentiality Agreement in connection with her employment as a contract worker.

Filing No. 52-4, Ex. 16, Confidentiality Agreement dated August 2, 2007 (“2007

Confidentiality Agreement”); Filing No. 52-8, Ex. 36, Deposition of Mary Jo Gray (“Gray

Dep.”) at 55-56; Filing No. 52-7, Ex. 35, Rule 30(b)(6) Deposition of Michael Ambrose

(“Ambrose Dep.”) at 15. The 2007 Confidentiality Agreement had no non-solicitation or




1 Except where otherwise indicated, the facts are gleaned from the parties’ statements of undisputed
material facts in their respective briefs. See Filing No. 51, defendant’s brief at 2-5; Filing No. 55, plaintiff’s
brief at 2-9; Filing No. 57, defendant’s reply brief at 3-5.

                                                        2
noncompete clause and the agreement was governed by Nebraska law. Filing No. 52-

4, Ex. 16, 2007 Confidentiality Agreement at 2.

      In January 2008, Barty was hired by Travelex as a full-time, permanent employee

in the position of a Regional Account Manager in New York. Filing No. 56-2, Ex. B,

Barty Dep. at 52-53. She resided at all times during her employment in New York but

traveled to Nebraska two or more times per year. Id. at 15-16; Filing No. 56-12, Ex. D,

Gray Dep. at 44.         In connection with her hiring, Travelex presented Barty with

employment documents in January 2008. See Filing No. 56-5, Ex. B(3), 2008 Offer

Letter; Filing No. 56-9, Ex. C(1) (same); Filing No. 56-10, Ex. C(2), Confidentiality and

Non-Solicitation Agreement (“the 2008 Non-Solicitation Agreement”). The 2008 Non-

Solicitation Agreement forms the basis of Travelex’s breach of contract claim. Filing No.

1-1, Complaint at 4-5.

      That agreement, assuming it was signed, would restrict Barty from competing

with Travelex for one year following the termination of her Travelex employment. Filing

No. 56-10, Ex. C(2), 2008 Non-Solicitation Agreement at 1-2. In particular, the 2008

Agreement provides:

      For a period of one year following the termination of employment with
      [Travelex] for any reason whatsoever, [Barty] shall refrain from directly or
      indirectly providing or soliciting to provide products or services which
      compete with those provided by [Travelex] to any existing or prospective
      customer of [Travelex] with whom [Barty] had personal contact and
      provided (or participated in a proposal to provide) products or services
      during the two-year period prior to termination of employment. For
      purposes of this Agreement, “existing customer” shall mean any person or
      entity that has purchased Employer’s products or utilized its services
      during the two-year period preceding termination of employment with
      Employer and “prospective customer” shall mean any person or entity
      which had been solicited by Employer during the two-year period
      preceding termination of employment.

                                            3
Id. It would also restrict Barty from disclosing “Confidential Information” (as defined in

the agreement) indefinitely and without a time limitation. Id. at 1. The 2008 Agreement

contains a New York law choice of law provision. Id.

      Travelex’s personnel file contains a number of documents with Barty’s signature,

but there is no signed original or copy of the agreement at issue. Filing No. 52-3, Ex.

13, Response to Request No. 1. Travelex admits that it does not possess any such

signed agreement. Id.; see also Filing No. 52-8, Ex. 36, Gray Dep. at 71; Filing No. 52-

7, Ex. 35, Rule 30(b)(6) Deposition of Michael Ambrose at 14.           Travelex Human

Resources Manager Mary Jo Gray testified that she had seen a signed copy of the 2008

agreement. Filing No. 52-8, Ex. 36, Gray Dep. at 71. Barty unequivocally denies ever

signing, or agreeing to the terms of, the agreement. Filing No. 56-2, Ex. B, Barty Dep.

at 106 and 133.

      In 2016, Travelex was sold to another entity, Cover-More Group. Id. at 106-07,

109; Filing No. 56-12, Ex. D, Gray Dep. at 94-95.         In its disclosure of corporate

affiliations, Travelex identifies Cover-More Holdings USA, Inc./Cover-More, Inc. as its

parent corporation. Filing No. 7, Corporate Disclosure Statement. As a result of the

sale, all Travelex employees were required to sign “updated” employment agreements

along with “updated” confidentiality and non-solicitation agreements. Filing No. 56-12,

Ex. D, Gray Dep. at 94-95; see Filing No. 56-7, Ex. B(5), Offer Letter and Confidentiality

and Non-Solicitation Agreement dated 11/15/2016; see also Filing No. 52-2, Ex. 11,

2016 Confidentiality and Non-Solicitation Agreement (“2016 Agreement”).          Mary Jo

Gray, human resources manager, testified as follows about the 2016 documents:



                                            4
      Q.     I am handing you what's been marked as Exhibit 11. Have you
             seen Exhibit 11 before today?

      A.     Yes.

      Q.     Do you know who—what—first of all, what is Exhibit 11?

      A.     Exhibit 11 was the confidentiality and non-solicitation agreement
             that due to the sale of Travelex Insurance Services to Cover-More,
             that all Travelex Insurance Services employees were given to sign.

      Q.     When you say "due to the sale of Cover-More," what about the sale
             required signing of new agreements?

      A.     It was updating. Every [Travelex Insurance Services] employee
             received     an    employment       agreement      along    with   the
             confidentiality/non-solicitation agreement outlining the terms of their
             compensation remaining unchanged,           details of their bonus
             because the bonus had been paid prior to the sale as opposed to it
             being paid in the new calendar year. So, it was just making
             confirmation clear for Cover-More that this agreement was signed
             and in place for all employees, and then also in the offer—or the
             employment agreement stated the changes with Cover-More as our
             owner.

Filing No. 56-12, Ex. D, Gray Dep. at 94-95.       She also stated “It was our current

confidentiality and non-solicitation agreement that we had in place prior to the sale and

the current agreement. We weren't making any changes to this. We were just updating

it for the purposes of part of the employment agreement and the changes there.” Id. at

95.

      The 2016 Agreement states on its face that it “supersedes any and all prior

agreements between Employer and Employee concerning the matters addressed

herein.” Filing No. 52-5, 2016 Non-Solicitation Agreement at 1. The consideration for

the agreement was stated to be “the compensation and benefits Employee will receive.”

Id. The terms of the 2016 agreement differ from the 2008 agreement in that the term of

the restriction on solicitation following separation from employment is extended from

                                            5
one year to eighteen months and the agreement specifies that Nebraska law, rather

than New York law, applies to the agreement.          Id. at 1-2.   The 2016 Offer Letter

provides that Barty’s title, salary, vacation time, hours and benefits were unchanged, but

the company’s bonus policy had changed. Filing No. 56-7, Ex. B(5), Offer Letter at 1-2;

see Filing No. 56-12, Gray Dep. at 95. The offer letter was expressly conditioned on

“signed receipt of the attached Confidentiality Agreement.” Filing No. 56-7, Ex. B(5),

Offer Letter at 2.

       On or about November 16, 2016, Travelex presented Barty with the new

employment offer letter containing, and contingent upon, the 2016 Confidentiality and

Non-Solicitation form. Barty did not accept the new offer of employment and did not

sign the new non-solicitation agreement. Filing No. 52-8, Gray Dep. at 96. Travelex

terminated Barty's employment on May 31, 2017, for declining to sign the 2016 Non-

Solicitation Agreement. Barty began to work for Arch after Travelex terminated her

employment.

II.    LAW

       Summary judgment is appropriate when, the “materials in the record, including

depositions, documents, electronically stored information, affidavits or declarations,

stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials . . . show[] that the materials cited do not

establish the absence or presence of a genuine dispute, or that an adverse party cannot

produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c). “The movant

‘bears the initial responsibility of informing the district court of the basis for its motion

and must identify ‘those portions of [the record] . . . which it believes demonstrate the

                                             6
absence of a genuine issue of material fact.’” Torgerson v. City of Rochester, 643 F.3d

1031, 1042, (8th Cir. 2011) (en banc) (quoting Celotex, 477 U.S. at 323). If the movant

does so, “the nonmovant must respond by submitting evidentiary materials that set out

‘specific facts showing that there is a genuine issue for trial.’” Id. ( quoting Celotex, 477

U.S. at 324).

       A “genuine” issue of material fact exists “when there is sufficient evidence

favoring the party opposing the motion for a jury to return a verdict for that party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986). The evidence must be

viewed in the light most favorable to the nonmoving party, giving the nonmoving party

the benefit of all reasonable inferences. Kenney v. Swift Transp., Inc., 347 F.3d 1041,

1044 (8th Cir. 2003). “In ruling on a motion for summary judgment, a court must not

weigh evidence or make credibility determinations.” Id. “Where the unresolved issues

are primarily legal rather than factual, summary judgment is particularly appropriate.”

Koehn v. Indian Hills Cmty. Coll., 371 F.3d 394, 396 (8th Cir. 2004).

       In diversity cases, the choice of law is governed by the forum state's choice-of-

law rules. See Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941); In re

Derailment Cases, 416 F.3d 787, 794 (8th Cir. 2005).                Nebraska follows the

Restatement (Second) of Conflicts of Laws. DCS Sanitation Mgmt., Inc. v. Casillo, 435

F.3d 892, 895 (8th Cir. 2006). When the relevant legal principles are the same in both

states, “what has come to be called a false conflict” is presented and the court need not

resolve the choice of law issue. See A.P. Leonards v. So. Farm Bureau Cas. Ins. Co.,

279 F.3d 611, 612 (8th Cir. 2002).



                                             7
        Under the law of both Nebraska and New York, the elements of a claim for

breach of contract claim essentially the same. See Terwilliger v. Terwilliger, 206 F.3d

240, 246 (2d Cir. 2000) (the elements of breach of contract are a contract, performance

of the contract by one party, breach by the other party, and damages)(applying New

York law); Henriksen v. Gleason, 643 N.W.2d 652, 658 (Neb. 2002) (to recover on a

claim for breach of contract, the plaintiff must plead and prove the existence of a

promise, its breach, damage, and compliance with any conditions precedent that

activate the defendant's duty).    Forming a contract requires “an offer, acceptance,

consideration, mutual assent and intent to be bound.” Leibowitz v. Cornell Univ., 584

F.3d 487, 507 (2d Cir. 2009) (applying New York law); Linscott v. Shasteen, 847

N.W.2d 283, 289 (Neb. 2014) (to create a contract, there must be both an offer and an

acceptance; there must also be a meeting of the minds or a binding mutual

understanding between the parties to the contract). In both states, if an agreement is

not capable of being performed within one year, the statute of frauds applies. See

Diversified Group, Inc. v. Daugerdas, 139 F. Supp. 2d 445, 458-59 (S.D.N.Y. 2001)

(applying New York Law); Linscott, 847 N.W.2d at 284.

       Similarly, the law in Nebraska and New York is roughly the same with respect to

restrictive covenants in employment. Under Nebraska law, a post-termination covenant

not to compete must be reasonable in both space and time so that the restraint imposed

is no greater than necessary to achieve their legitimate purpose. H & R Block Tax

Servs., Inc. v. Circle A Enters., Inc., 693 N.W.2d 548, 556 (Neb. 2005). In Nebraska, a

covenant not to compete is only valid if it restricts the former employee from soliciting or

working for clients of the former employer with whom the former employee actually had

                                             8
contact. See Mertz v. Pharmacists Mut. Ins. Co., 625 N.W.2d 197, 204-05 (Neb. 2001).

New York courts generally adhere to “a strict approach to enforcement of restrictive

covenants.” Am. Inst. of Chem. Engineers v. Reber-Friel Co., 682 F.2d 382, 386 (2d

Cir. 1982) (footnote omitted)(applying New York law).          Restrictive covenants are

rigorously examined and enforced only to extent necessary to protect employer from

unfair competition which stems from employee's use or disclosure of trade secrets or

confidential customer lists or confidential customer information to protect the goodwill of

the employer's business or when employer is exposed to special harm because of

unique nature of employee's services. Id. at 387 (noting that enforcement of restrictive

covenants conflicts with the general public policy favoring robust and uninhibited

competition, and powerful considerations of public policy which militate against

sanctioning the loss of a man's livelihood). New York courts additionally resist enforcing

non-compete agreements when an employee has been involuntarily terminated without

cause. See Post v. Merrill Lynch, Pierce, Fenner & Smith, 48 N.Y.2d 84, 89 (1979).

III.   DISCUSSION

       The Court finds the defendant’s motion for summary judgment on the Travelex’s

claim for breach of the 2008 Non-Solicitation Agreement should be granted.

Undisputed evidence shows that the plaintiff cannot recover for breach of that

agreement because the agreement cannot be produced and was no longer in force at

the time Barty left her employment at Travelex. Notwithstanding whether or not the

2008 agreement was ever signed, that agreement would have become a nullity at the

time of the acquisition of Travelex by Cover-More. The 2016 agreement was effectively

an offer of continued employment by a different entity.

                                            9
       The 2016 offer and agreement, by its terms, superseded the earlier agreement.

Travelex/Cover-More offered Barty the opportunity to continue working at the newly

acquired company that was conditioned on signing a new agreement. Barty declined

that offer. The mutuality of obligation on which the 2008 covenant rested—the quid-pro-

quo that Travelex would continue to employ the employee if the employee covenanted

not to compete—was destroyed by the employer’s offer of a new contract of

employment, conditioned on different terms. There was no longer privity of contract

between Barty and Travelex Services, Inc., the former employer, because it had been

acquired by a different company. In essence, a different entity was negotiating a new

contract.

       Contrary to Travelex’s characterization of the 2016 agreement as a mere

“update” of the 2008 Agreement, the document shows on its face that it is a new

agreement. If it was a mere update there would be no substantial reason to require all

employees under penalty of termination to sign it. Importantly, the 2016 employment

documents materially altered the provisions of the former agreement. The changes in

terms generally inured to the detriment of employees.        The duration of the non-

solicitation restriction was extended from one year to eighteen months. The choice of

Nebraska rather than New York law to govern the contract was arguably deleterious in

that an employee arguably lost the benefit of application of New York reluctance to

enforce a restrictive covenant against an employee who was terminated without cause.

       The Court need not determine any choice of law issues with respect to restrictive

covenants, because the laws of New York and Nebraska are the same with respect to

contract law. Under contract law principles, it is clear that Travelex cannot enforce the

                                           10
2008 Non-solicitation agreement against Barty in these circumstances. Ms. Barty was

not offered the option to continue to be employed under the terms of the 2008

agreement, even if she had signed it. Her only option was to sign the 2016 agreement.

Travelex concedes that agreeing to the 2016 Agreement was a condition of employment

and Barty’s refusal to sign it was the reason for her termination.

       Contrary to Ms. Gray’s characterization of the 2016 documents as mere

“updates,” the offer conditioned on signing a non-solicitation agreement created a new

employment relationship.     It was not the “same thing” as the earlier agreement—it

involved different parties and terms. Failing to sign the new agreement had a concrete

consequence—termination. Travelex cannot rely on the 2016 Agreement to justify its

termination of Barty for cause while simultaneously attempting to enforce the 2008

agreement. Travelex has no claim for enforcement of the 2008 agreement and Barty is

entitled to a judgment of dismissal on that claim. Accordingly,

       IT IS ORDERED:

       1.     The defendant’s motion for partial summary judgment (Filing No. 50) is

granted.

       2.     The plaintiff’s claim for breach of contract (First Claim for Relief) is

dismissed.

       Dated this 10th day of April, 2019.


                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge



                                             11
